Case: 14-5044    Document: 21     Page: 1   Filed: 04/23/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                WILLIAM OSCAR HARRIS,
                    Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2014-5044
                  ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00824-LJB, Judge Lynn J. Bush.
                  ______________________

                      ON MOTION
                  ______________________
                        PER CURIAM.
                        ORDER
      The United States moves to dismiss William Oscar
 Harris’s appeal for lack of jurisdiction. Mr. Harris oppos-
 es. Mr. Harris moves for leave to file his reply brief and
 for leave to proceed in forma pauperis. The United States
 opposes.
     The United States Court of Federal Claims has stayed
 discovery in Mr. Harris’s case while it considers the
 government’s pending motion to dismiss. It has not
Case: 14-5044         Document: 21   Page: 2     Filed: 04/23/2014



 2                               WILLIAM HARRIS   v. US



 issued any final decision pursuant to 28 U.S.C.
 § 1295(a)(3). While Mr. Harris argues that this court
 possesses jurisdiction pursuant 9 U.S.C. § 16(a)(1)(A), he
 has not established the right to file an interlocutory
 appeal under the Federal Arbitration Act. There is no
 evidence that a contract containing an arbitration clause
 is at issue here.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.
       (2) All other motions are moot.
       (3) Each side shall bear its own costs.


                                       FOR THE COURT

                                         /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court
 s24


 ISSUED AS A MANDATE: April 23, 2014